 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 416Tejas Electrical Services, Inc. and International Brotherhood of Electrical Workers, Local Union No. 716.  Case 16ŒCAŒ20937 October 11, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On November 21, 2001, Administrative Law Judge Keltner W. Locke issued the attached bench decision.  The General Counsel filed exceptions and a supporting brief.  The Charging Party Union filed a statement con-curring in the General Counsel™s exceptions and support-ing brief.  The Respondent filed cross-exceptions, a sup-porting brief, and a brief in reply to the General Coun-sel™s exceptions. The National Labor Relations Board has considered the decision and record in light of the exceptions, cross-exceptions, and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order. The Respondent is a Houston, Texas electrical contrac-tor.  On February 12, 2001, four union members applied for work with the Respondent.1  Two of the individuals, Casey and Rath, concealed their union affiliation and were hired after being interviewed by the Respondent™s field superintendent, Keith Carter. The other two applicants, Smith and Bornsheuer, iden-tified themselves as union organizers on applications submitted to the Respondent™s receptionist.  Subse-quently, David Robinson, who identified himself as the Respondent™s ﬁDirector of Estimating,ﬂ approached Smith and Bornsheuer in the reception area.  Holding their applications in his hand, Robinson told Smith and Bornsheuer that their ﬁapplications made the field super-intendent nervous so they sent [me] out to talk to [the applicants].ﬂ  Robinson added that he was ﬁeither a con-tractor or worked for a union contractor in the Washing-ton, D.C.-Virginia area,ﬂ that he worked with union elec-tricians in the past and was satisfied with their work, ﬁbut that the person he worked for did not care for unions.ﬂ  It is undisputed that at no time during their conversation did Robinson mention anything about work opportunities at the Respondent or discuss the applications filed by Smith and Bornsheuer.  They were not hired. The judge dismissed the complaint.  He found that the General Counsel failed to establish the required element of union animus as a factor in the decision not to hire Smith and Bornsheuer.  Although the judge found ﬁsome suspicionﬂ in the fact that the two covert union applicants were hired instead of the two overt union members, he                                                                                                                      1 All dates are in 2001. reasoned that if coverts Rath and Casey were the first ones who applied on February 12, ﬁthen this priority demonstrates a nondiscriminatory reasonﬂ for their hir-ing.  Because he found the evidence unclear as to which pair of applicants applied first, the judge rejected the General Counsel™s argument that animus could be in-ferred solely because two covert union applicants were hired and two overt union applicants were not hired on February 12. The General Counsel argued that the Respondent™s un-ion animus was also exhibited by Robinson™s remarks that the Respondent ﬁdid not care for unionsﬂ and that the applications of the overt union organizers made one of the Respondent™s officials ﬁnervous.ﬂ  The judge rejected this argument as well.  As an initial matter, he found that Robinson was not Respondent™s agent and, hence, his statements were not attributable to Respondent.  But even assuming that Robinson was an agent, the judge concluded that as a legal matter Robinson™s statements do not establish animus. Our dissenting colleague would find that the judge erred in failing to find that (1) the overt union organizers applied before their covert brethren, permitting an infer-ence of animus from the timing and sequence of events, (2) Robinson did act as the Respondent™s agent, and (3) the statements made by him were legally sufficient to warrant the inference of animus.  She would remand this case to the judge for further consideration of these and related matters.2We see no need for a remand in the circumstances of this case.  Even assuming, arguendo, that Smith and Bornsheuer applied for jobs before Casey and Rath did,3 we find that there is an insufficient basis for inferring union animus merely from the chronological order of  2 The Respondent argues in cross-exceptions that the judge violated the Board™s Jencks rule by denying the Respondent™s requests for cop-ies of affidavits given by the General Counsel™s witnesses in cases other than the instant proceeding.  See Sec. 102.118 of the Board™s Rules and Regulations.  We find that the judge erred by summarily denying the Respondent™s requests for production of the disputed affi-davits without making a determination, through in-camera inspection, that the affidavits were not relevant to issues raised in this case.  See Caterpillar, Inc., 313 NLRB 626 (1994).  However, any issue concern-ing the relevance of these affidavits is moot, and the judge™s error was nonprejudicial, in light of our dismissal of the complaint.  Contrary to the dissent, we see no need to remand this matter to the judge.  3 We do not agree with the dissent, however, that the judge ignored Smith™s ﬁuncontrovertedﬂ testimony that he telephoned Rath after he was not hired and only then did Rath and Casey go to the jobsite to apply for work.  Although the judge did not specifically mention this testimony about the telephone call, he expressly acknowledged that ﬁSmith testified that he and Bornsheuer arrived at the Respondent™s offices before Rath and Casey.ﬂ The judge discounted Smith™s testi-mony after balancing it against that of the other three February 12 applicants. 338 NLRB No. 39  TEJAS ELECTRICAL SERVICES 417applications, in the absence of evidence that the Respon-
dent had a practice of hiring on a first-come, first-hired 
basis.  Moreover, there is no basis for finding that the job 
credentials of Smith and Bornsh
euer were so superior to 
those of applicants hired after them that they should have 
been hired absent a discriminatory motive.
4 We also 
agree with the judge that even assuming, without decid-
ing, that Robinson acted as an agent of the Respondent 
when speaking to Smith and 
Bornsheuer, his statements 
did not constitute sufficient evidence to meet the General 
Counsel™s initial burden of 
proving that union animus 
tainted the hiring process. We recognize, as our dissent-

ing colleague points out, that statements like this 
permit
 the inference of union animus.  But the Board is not 
re-quired
 to make that inference,
5 and we decline to do so 
here. ORDER The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
 MEMBER LIEBMAN, dissenting in part. 
As discussed below, I would remand this case to the 
judge for a reexamination of whether the General Coun-

sel established that the Respondent was motivated by 
union animus in its decision not to consider or hire appli-
cants Jack Smith and Jack Bornsheuer.
1The complaint alleges a refusal to consider and/or hire 
Smith and Bornsheuer, who identified themselves as un-
ion organizers on their applications.  The judge, finding 
that the General Counsel had not proved animus, dis-
missed the complaint in a bench decision.
2  The General 
Counsel excepts to the dismissal and the Respondent 

excepts to the refusal of the judge to examine in camera 
(and redact) the General Counsel™s witnesses™ affidavits 
in other unrelated salting cases and to supply those 
statements to the Respondent for purposes of cross-
examination. 
                                                          
 4 The dissent further asserts that 
the hiring pattern of February 12 
does not stand alone as evidence from which to infer union animus, 
because there was also evidence of 
post-February 12 job openings filled 
by other applicants which the Responde
nt failed to explain.  The first 
such opening filled after February 12 was on March 21.  The next open-ings occurred on June 25, July 10, and July 19.  The General Counsel 
does not argue in his exceptions brie
f that this job should have been offered to Smith or Bornsheuer.   
5 See NACCO Materials Handling Group
, 331 NLRB 1245, 1245Œ
1246 (2000) 
1 As discussed below, I agree with my colleagues that the judge 
erred by summarily denying the Respondent™s request for certain affi-
davits given by the General Counsel™s
 witness.  Given my disagreement 
with the judge on several of his 
substantive findings, I would find, 
unlike my colleagues, that the pr
ocedural error was prejudicial. 2 Following the conclusion of the General Counsel™s case, the Re-
spondent rested its case without presenting any testimony. 
Briefly, the facts are as fo
llows.  Four applicants ap-
plied for work on February 12, 2001.  Smith and Born-
sheuer identified themselves as union organizers on their 
applications.  They were not hired on that date.  Gordon 
Casey and Ray Rath did not reveal their union affiliation 
to the Respondent and were hired that same day.  Other 
applicants were subsequen
tly hired for additional open-
ings within the next several months. 
When Smith and Bornsheuer 
arrived at the jobsite, the 
receptionist gave them applications.  Smith and Born-
sheuer filled out the forms and returned them to the re-
ceptionist.  A while later alleged agent David E. Robin-
son appeared at the receptionist™s area holding the two applications.  Robinson gave Smith and Bornsheuer a 
card identifying himself as director of estimating.  Rob-

inson said that the applica
tions ﬁmade the field superin-
tendent nervous so they sent him out to talk to [Smith 

and Bornsheuer].ﬂ  Robinson invited them to accompany 
him to a back office.  Robinson stated that he had no 
trouble with union employees but the person he worked 
for did not care for unions. 
The judge recommended dismissing the complaint, 
finding that the General Counsel had not met his burden 

of showing that antiunion animus tainted the hiring proc-
ess.  In my view, this dismissal is premised on several 
errors that require a remand. 
(1)  The judge held that he could not infer animus from 
the timing and sequence of events.  Although he found it 
suspicious that the two covert union applicants (Rath and 
Casey) were hired instead of Smith and Bornsheuer (both 
overt), he reasoned that if the covert applicants applied 
first, and there were only two openings that day, then a 
nondiscriminatory reason for their hiring would be estab-
lished.  In his view, the evidence did not establish that 
there were more than two openings that day and was un-
clear as to which pair arrived first.  He found that even 
though Smith and Bornsheuer testified that they arrived 
at 10 and Casey testified that he arrived between 10 and 
10:30, the evidence ﬁdoes not rule outﬂ the possibility 
that Smith and Bornsheuer arri
ved after Rath and Casey.   
There are two problems with this finding.  First, it ig-
nores uncontroverted testimony that Smith called Rath 
after he was not hired and only then did Rath and Casey 
go to the jobsite and apply.  
Thus, contrary to the judge™s 
finding, it is clear from the r
ecord that Smith and Born-
sheuer applied first.  Therefore, the judge™s finding that 
the hiring sequence could not support an inference of 
animus may have been erroneous.  Second, even if, as 
the judge speculated, the only two openings that day 
were filled first by Rath and Casey, that fact would not 
preclude an inference of animus.  The evidence is clear 
that there were subsequent openings within a short period 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 418of time, which were filled by other applicants.  No ex-
planation was given as to why Smith and Bornsheuer 
were not considered or hired for those openings.   
I would remand to the judge to consider more carefully 
the evidence relating to the se
quence of events and, in 
light of that evidence, to reexamine his finding that ani-
mus did not taint the hiring process.
3(2)  The judge refused to rely on the statements made 
by alleged agent Robinson to establish animus because in 
his view (a) the record fails to establish Robinson™s su-
pervisory or agency status, and (b) the statements them-
selves are insufficient to establish animus.  I question 
both of these findings. 
(a) The judge found no apparent agency because no one from management made any statement to Smith and 

Bornsheuer that Robinson had authority to speak on its 
behalf concerning the hiring process.  According to the 
judge, the only evidence to suggest delegation comes 

from Robinson™s own words, and a putative agent™s own 
words do not constitute a ﬁmanifestation by the princi-
pal.ﬂ  The judge found that Robinson™s business card 
does not constitute a manifestation of delegation by the 
principal because such cards ﬁcan be created at home,ﬂ 
and, in any event, a director of estimating ﬁhas little ap-
parent connection to the hiring process.ﬂ  In the judge™s 
view, Robinson™s appearance at the reception area with the applications was an action by the alleged agent, not a 
manifestation by the principal.
4In determining whether an individual is an agent of the 
employer, the Board applies 
the common law principles 
of agency as set forth in the Restatement (Second) of 

Agency.  Allegany Aggregates
, 311 NLRB 1165 (1993); 
Dentech Corp., 294 NLRB 924, 925Œ926 (1989).  Under 

the doctrine of apparent authority, agency status may be 
established where the employer™s manifestations to a 

third party supply a reasonable basis for the third party to 
believe that the employer has authorized the alleged 
agent to do the acts in question.  
Allegany Aggregates,
 supra, 311 NLRB at 1165.  Thus, either the employer 
must intend to cause the third person to believe that the 
alleged agent is authorized to act for him, or the em-
ployer should realize that its conduct is likely to create 
such belief.  
Service Employees Local 87 (West Bay Maintenance),
 291 NLRB 82, 83 (1988); Restatement 
(Second) of Agency, § 27, Comment a (1958).  State-
                                                          
                                                           
3 The finding should also be reexamined in light of any new cross-
examination resulting from the affidavits of the General Counsel™s 
witnesses, as discussed below. 4 My colleagues find it unnecessary to pass on Robinson™s agency 
status because they find that the statem
ents, even if made by an agent of 
the Respondent, do not constitute evidence of animus. As discussed 
below, I disagree with that finding. 
ments of the putative agent do not constitute evidence of 
agency status.  MPG Transport, Ltd.
, 315 NLRB 489, 
493 (1994), enfd. 91 F.3d 144 (6th Cir. 1996); 
Virginia 
Mfg. Co., 310 NLRB 1261, 1266 (1993), enfd. 27 F.3d 

565 (4th Cir. 1994); Restatement (Second) of Agency, 
supra, § 284, Comment d.    
I believe that Robinson™s appearance at the reception area with the Smith and Born
sheuer applications, cou-pled with the statement that 
he was sent by the field su-
perintendent, may be sufficient to establish apparent 
agency even if those words were spoken by Robinson.  
When the field superintendent gave Robinson the appli-
cations and sent him to deal with the applicants, he 
should have realized that such conduct would be likely to 
create a belief that Robinson was authorized to act for him in the hiring process.  
Because he was carrying ap-plications and relating words spoken by the field superin-
tendent, Robinson was not merely expressing his own 
belief that he had the authority to deal with the appli-
cants, but rather he was showing Smith and Bornsheuer 
that the principal specifically 
directed him to deal with 
them concerning their applications.   
This may constitute a sufficient manifestation by the 
principal of the delegation of authority.  I would not, 
however, definitively make this finding at this time.  
Rather, because I believe that a remand for reconsidera-
tion of the judge™s finding on the question of animus is 

necessary, as discussed further below, I would allow the 
judge to reexamine his finding on the agency issue as 
well.   (b) Robinson told Smith and Bornsheuer that ﬁthe per-
son he worked for did not care for unionsﬂ and that their 

applications made the field superintendent nervous.  The 
judge found that even if Robinson™s statements were at-
tributable to the Respondent, they would not establish 
animus.  In the judge™s view, ﬁ[a]n expression of distaste 
does not, by itself, connote an intent to disobey.ﬂ 
Contrary to my colleagues and the judge, I believe that 
these statements, if made by an agent of the Respondent, 

would tend to establish animus, in the context in which 
they were made.  Robinson appeared to be a key actor in 
the hiring process, his statements were uttered in the 
course of that process, and they permit the reasonable 
inference that the union affiliation of the applicants was a 
motivating factor in the Respondent™s unfavorable treat-
ment of their applications.
5 5 The judge™s assertion that Robins
on™s statements cannot be consid-
ered as evidence of animus because
 they do not contain an explicit threat of reprisal or force or promise of benefit is inconsistent with 
current Board law.  See, e.g., Overnite Transportation, 335 NLRB 372, 
375 fn. 15 (2001); 
Mediplex of Stamford, 334 NLRB 903, 903 (2001); 
Affiliated Foods, 328 NLRB 1107 (1999); 
American Packaging Corp
.,  TEJAS ELECTRICAL SERVICES 419Thus, if Robinson™s statements were made by an agent of the Respondent (see sec. (a) above), I would find, con-trary to the judge, that the General Counsel has met his burden of showing that union animus motivated the Re-spondent™s decision not to consider or hire Smith and Bornsheuer.  I cannot, however, definitively make this finding at this time because of the judge™s procedural error discussed below, and would instead remand this issue to the judge for reconsideration. (3)  I agree with my colleagues that the judge also erred when he summarily denied the Respondent™s re-quests for production of affidavits given by the General Counsel™s witnesses during the investigation of other unrelated cases in which the witnesses acted as union salts.  I agree with my colleagues that the judge should have determined, through in camera inspection, whether the affidavits were relevant to the issues raised in the instant case.  See Section 102.118 of the Board™s Rules and Regulations; Caterpillar, Inc., 313 NLRB 626 (1994).  The failure of the judge to do so may have resulted in the impairment of the Respondent™s right of cross-examination.  My colleagues find this error non-prejudicial because they dismiss the complaint on the merits due to an insufficient showing of animus.  How-ever, because of my view that the judge™s no animus finding may have been erroneous in several substantive respects, I cannot join my colleagues in finding this error nonprejudicial.   Although I would be inclined to find, contrary to the judge, that the General Counsel has established the ele-ment of antiunion animus, I cannot definitively make such a finding at this time, without giving the Respon-dent an opportunity to adequately cross-examine the General Counsel™s witnesses.  Accordingly, I would re-mand this case to the judge with the following instruc-tions:  (1)  Examine in camera the affidavits given by the General Counsel™s witnesses in other unrelated cases and determine if they contain anything relevant to the issues in this case.  If so, the judge should redact the affidavits, provide them to the Respondent, and reopen the record to allow the Respondent to further cross-examine the Gen-eral Counsel™s witnesses. (2)  Reexamine his no animus finding in light of any new cross-examination, as well as any previous evidence                                                                                                                                                        311 NLRB 482 fn. 1 (1993); Gencorp, 294 NLRB 717 fn. 1 (1989); and Smith™s Transfer Corp., 162 NLRB 143, 161Œ164 (1966).  See also John W. Hancock Jr., Inc., 337 NLRB 1223 fns. 8 and 10 (2002) (ma-jority disagreeing with this line of cases, but acknowledging that they represent extant Board law; see fn. 2 of my dissent).    concerning the timing of the applications and subsequent hiring that the judge apparently ignored.   (3)  Reexamine his agency finding and its effect on his no animus finding. (4)  Reexamine his finding that Robinson™s statements, if Robinson were an agent of the Respondent, would not be evidence of animus because they are protected by Section 8(c).   (5)  If the judge finds that a prima facie case has been established, determine whether, in light of the Respon-dent™s failure to present any testimony, the Respondent has met its burden of showing that Smith and Bornsheuer would not have been considered for hire or hired absent their union affiliation.  Robert Levy, Esq., for the General Counsel. Judith B. Sadler, Esq. and Charles Sykes, Esq. (Sadler & Sykes), of Houston, Texas, for the Respondent. Patrick M. Flynn, Esq., of Houston, Texas, for the Charging Party. BENCH DECISION AND CERTIFICATION STATEMENT OF THE CASE KELTNER W. LOCKE, Administrative Law Judge.  I heard this case on October 29, 2001, in Houston, Texas.   After the parties rested, I heard oral argument, and on October 30, 2001, issued a bench decision pursuant to Section 102.35(a)(10) of the Board™s Rules and Regulations, setting forth findings of fact and conclusions of law.  In accordance with Section 102.45 of the Rules and Regulations, I certify the accuracy of, and attach hereto as ﬁAppendix A,ﬂ the portion of the transcript containing this decision.1  The conclusions of law and order provisions are set forth below. Conclusions of Law 1.  The Respondent, Tejas Electrical Services, Inc., is an em-ployer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. 2.  The Charging Party, International Brotherhood of Electri-cal Workers, Local Union No. 716, is a labor organization within the meaning of Section 2(5) of the Act. 3.  The Respondent did not violate the Act by any manner al-leged in the complaint. On the findings of fact and conclusions of law, and on the entire record in this case, I issue the following recommended2ORDER The complaint is dismissed.  1 The bench decision appears in uncorrected form at pp. 141 through 160 of the transcript.  The final version, after correction of oral and transcriptional errors, is attached as App. A to this certification. 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s Rules and Regulations, these findings, conclusions, and recommended Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board, and all objections to them shall be deemed waived for all pur-poses.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 420APPENDIX A This is a bench decision in the case of Tejas Electrical Ser-
vices, Inc., which I will call the ﬁRespondent,ﬂ and Interna-
tional Brotherhood of Electrical Workers, Local Union No. 
716, which I will call the ﬁCharging Partyﬂ or the ﬁUnion.ﬂ  
The case number is 16ŒCAŒ20937. This decision is issued pursuant to Section 102.35(a)(10) and 
Section 102.45 of the Board™s Ru
les and Regulations.  I find that a preponderance of the evidence does not establish that 

Respondent discriminated against two job applicants in the 
manner described in the compla
int, and recommend that the 
complaint be dismissed. 
Procedural History 
This case began on February 21, 2001, when the Charging 
Party filed its initial charge in this proceeding.  On April 20, 
2001, after investigation of the charge, the Regional Director 
for Region 16 of the National Labor Relations Board issued a 
complaint and notice of hearing, which I will call the ﬁcom-
plaint.ﬂ  In issuing this complaint, the Regional Director acted 
on behalf of the General Counsel of the Board, whom I will 
refer to as the ﬁGeneral Counselﬂ or as the ﬁGovernment.ﬂ 
Admitted Allegations 
Respondent filed a timely answer to the complaint.  Based on 
admissions in this answer, I find that the Government has 

proven the allegations in complaint pa
ragraphs 1, 2, 3, 4, and 5.  
More specifically, I find that at all material times Respondent 
has been an employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act and Charging Party 
has been a labor organization within the meaning of Section 
2(5) of the Act. Unfair Labor Practice Allegations Complaint paragraphs 8 and 9 allege that since on or about 
February 12, 2001, Respondent has 
refused to consider and/or 
hire two job applicants, Jack Smith and Jack Bornsheuer, be-
cause they formed, joined, or assisted the Union and engaged in 
concerted activities and to discourage employees from engag-
ing in these activities.  Respondent denies these allegations. The record establishes that on February 12, 2001, four per-
sons affiliated with the Union applied for work at the Respon-
dent™s office.  Two of these i
ndividuals, Smith and Bornsheuer, submitted applications which revealed their relationship with 
the Union.  The other two, Gordon Casey and Ray Rath, sub-
mitted applications which did not disclose their Union affilia-
tion. Respondent hired Casey and Rath 
in February 2001.  It hired 
other applicants in the period March through July 2001.  How-
ever, Bornsheuer never received a job offer from Respondent.  
Smith did not receive such an offer until October 2001. 
The FES Standard To evaluate these allegations, I will follow the framework 
established by the Board in 
FES, 331 NLRB 9 (2000).  In that 
case, the Board stated that to prove a discriminatory refusal-to-
hire, the General Counsel must first establish the following:  (1)  that the respondent wa
s hiring, or had concrete plans to hire, at the time of the alleged unlawful conduct; (2)  that the applicants had experience or training rele-
vant to the announced or ge
nerally known requirements of 
the positions for hire, or in the alternative, that the em-
ployer has not adhered uniformly to such requirements, or 
that the requirements were themselves pretextual or were 
applied as a pretext for discrimination; and (3)  that antiunion animus contributed to the decision not to hire the applicants.  Once these elements are establis
hed, the burden will shift to 
the respondent to show that it would not have hired the appli-
cants even in the absence of their union activity or affiliation.  
If the Government meets its burden and the respondent fails to 
show that it would have made the same hiring decisions even in 
the absence of union activity or affiliation, then a violation of 
Section 8(a)(3) has been established.  With respect to refusal-to-consider allegations, the Board 
held in FES that the Government must 
show, as part of its case-in-chief, that the employer excluded applicants from a hiring 

process, and that antiunion animus contributed to the decision 
not to consider the applicants for employment.  See 
FES, 331 NLRB 9.  Once these elements are established, the burden will 

shift to the respondent to show that it would not have consid-ered the applicants even in the 
absence of their union activity or 
affiliation.  See also Kanawha Stone Co., 334 NLRB 235 
(2001). The Refusal-to-Hire Allegations The General Counsel has established the first 
FES element.  
The record clearly establishes 
that Respondent was hiring em-
ployees on February 12, 2001.  On that date, it hired at least 

two workers, Rath and Casey.  In
 the next 6 months, it hired at 
least five other employees. 
The Government also has established the second FES ele-ment.  Both Smith and Bornsheuer were fully qualified jour-
neyman electricians. 
The General Counsel has not proven the third 
FES element, 
that antiunion animus contributed to the decision not to hire the 
applicants.  To make such a s
howing, the Government relies on 
two types of evidence.  First it argues that such animus may be 
inferred from the hiring pattern itself.  Second, it contends that a person named David Robinson possessed apparent authority 
to act as Respondent™s agent and that Robinson made state-
ments which reflect animus in the hiring process. In appropriate cases, an infere
nce of animus may be drawn 
from evidence which includes a hiring pattern suggesting dispa-
rate treatment.  The Board specifically noted in 
FES, ﬁIn most cases where 8(a)(3) violations 
are found, the conclusion is in-ferred from all of the circumstances. We know of no case 

which eschews this approach, and we would not abandon it.ﬂ Here, the General Counsel has presented evidence which, in 
some ways, resembles a scientific
 experiment:  Four individuals 
applied for employment.  The two applicants who did not dis-
close their union affiliation were hired right away, but the two 
applicants who did disclose their union affiliation did not re-
ceive such prompt offers of employment.  If the two applicants 
hired by Respondent are considered
, in scientific terms, to be ﬁcontrols,ﬂ then results suggest a strong correlation between 
disclosure of union affiliation and not being hired.  TEJAS ELECTRICAL SERVICES 421The Respondent contends that this experiment is flawed.  It 
argues that Houston area electrical contractors knew that one of 
the employees it did hire on February 12, 2001ŠRay RathŠ
was affiliated with the Union. 
 However, the Respondent did not present evidence to estab
lish that its management was 
aware of Rath™s union affiliation on the day he applied for 
work. 
The experiment may be imperfect in another way.  The evi-
dence does not establish that Respondent had more than two job openings to fill on February 12, 2001, or that it hired more 
than two applicants.  If the two individuals hired on February 
12, 2001ŠRath and CaseŠapplied 
before Smith and Born-sheuer, then this priority de
monstrates a nondiscriminatory 
reason for hiring them rather than the latter two applicants. Smith testified that he and Bornsheuer arrived at the Re-
spondent™s offices before Rath and Casey, but this testimony 
must be examined carefully because it is not based upon first-
hand observations.  Smith did not 
testify that he was waiting at 
Respondent™s offices and saw Rath or Casey walk in.  Indeed, 
the record does not indicate that either Smith or Bornsheuer 
saw Rath or Casey that day at Respondent™s offices. 
Rather, Smith bases his conclusionŠthat he and Bornsheuer arrived at the offices before Rath and CaseŠon conversations 
he had later with those two a
pplicants.  But when Rath and Casey testified, they did not 
provide information which would 
support the conclusion Smith drew.  Either they told Smith 
something different from their tes
timony, or else Smith drew an 
unwarranted conclusion from what they said to him. 
Both Smith and Bornsheuer testified that they arrived at Re-
spondent™s offices about 10 a.m. on February 12, 2001.  Casey 
testified that he arrived so
metime between 10 and 10:30 a.m. on that date.  That testimony is
 consistent with Smith™s claim 
that he and Bornsheuer arrived first, but it does not rule out the 
opposite possibility. 
Additionally, it seems possible th
at one or more of the wit-nesses may have been mistaken a
bout the time of arrival.  If all 
of them arrived at the stated times, it would appear rather likely 
for Smith and Bornsheuer to have seen Casey at some point.  
But they did not.  In these ci
rcumstances, I am not convinced 
that the witnesses recalled their times of arrival with sufficient 

certainty to establish which of them arrived first. 
Rath™s testimony is even le
ss certain.  Although his applica-
tion is dated February 12, 2001,
 Rath expressed some uncer-tainty regarding the date he vi
sited Respondent™s offices.  He testified that it was in ﬁearly February.ﬂ 
In sum, the fact that Respondent offered employment to the 
two applicants who did not identify themselves with the Union, 
but did not offer employment to the two applicants who did 
disclose their union affiliation, certainly creates some suspi-
cion.  It is indeed a factor to be considered.  However, I do not 
believe that this factor, standing alone, is sufficient to prove, by 
a preponderance of the evidence, that animus entered into the 
hiring process. In reaching the conclusion that this evidenceŠwhich might 
be called statistical evidenceŠ is
 insufficient by itself to estab-
lish animus, I am mindful of the Board™s recent decision in 
Aztech Electric Co.
, 335 NLRB 260 (2001).  In that case, the 
Board found unlawful an employer™s rule that it would not hire 
job applicants whose prior wage rates were 30 percent or more 

above the wage rates offered by the hiring employer.  Citing 
NLRB v. Great Dane Trailers, 388 U.S. 26 (1967), the Board 
found this rule was inherently destructive of employee rights. 
The Board analogized its theory to a ﬁdisparate impactﬂ the-
ory under Title VII of the Civil Rights Act of 1964.  Under a 

ﬁdisparate impactﬂ theory, policies which are fair on their face 
may be deemed unlawful if they discriminate in operation. 
It might be possible to extend the ﬁdisparate impactﬂ princi-
ple to a situation such as presented in the present case, where 
statistical evidence showed that an employer did not hire two 
overt union adherents but did hi
re others, including two appli-cants who did not reveal their affiliation with the union.  But in 
this case, unlike Aztech Electric
, supra, the evidence does not 
show that the Respondent was following any particular rule or 
practice in its hiring which might account for such an outcome.  
Absent evidence of a particular rule or practice which reasona-
bly would have a disparate imp
act on union adherents, I do not believe it would be appropriate to apply a 
Great Dane Trailers rationale here. Moreover, I do not feel comfortable relying solely upon the 
statistical evidence as a basis 
upon which to infer animus.  In Fluor Daniel, Inc., 333 NLRB 427 (2001), the Board relied in part on statistical data to find that an employer™s hiring prefer-
ences, policies, and procedures discriminated against applicants affiliated with the union and thereby violated the Act.  How-

ever, the Board also stated, ﬁWe 
believe that the evidence, quite apart from the statistical data, supports the violations.  The 
statistical data show the predictable consequences of that dis-
crimination.ﬂ 
The statistical evidence in the present case certainly might 
bolster other evidence of unlawful intent, but considered by 
itself, I do not believe the statistical evidence here constitutes a 
preponderance of the evidence sufficient to carry the Govern-
ment™s burden of proof.  The Government also relies upon statements which two wit-
nesses attribute to David E. R
obinson.  The complaint alleges that Robinson is Respondent™s supervisor and agent.  Respon-
dent denies this allegation.  Therefore, before I may consider 
whether the statements in que
stion are evidence that Respon-dent harbored animus, I first must determine whether these 
statements may be im
puted to Respondent. The General Counsel bears the burden of proving that Rob-
inson is Respondent™s supervisor a
nd/or agent.  The record fails to establish that Robinson was a 
supervisor.  It also fails to establish that Respondent imbued Robinson with actual author-
ity to serve as its agent.  However, the Government further 
contends that Robinson had apparent authority to act as Re-
spondent™s agent. Before examining whether or not Robinson was Respon-
dent™s agent, I will summarize his encounter with Smith and 
Bornsheuer on February 12, 2001.  Robinson did not testify at 
the hearing.  Smith and Bornsheuer gave similar accounts of 
their encounter with Robinson. When Smith and Bornsheuer arrived at Respondent™s offices 
on that date, they told the receptionist they wanted to apply for 
work, and the receptionist gave them job application forms to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 422complete.  After doing so, they returned the forms to the recep-
tionist. A little later, Robinson appeared in the receptionist™s area.  
According to Smith, when Robinson came to the receptionist™s 
area, he was holding the applications which Smith and Born-
sheuer had given to the receptionist. 
Robinson gave Smith a card which identified Robinson as 
ﬁDirector Of Estimatingﬂ for Tejas Electrical Services, Inc.  
According to Smith, Robinson ﬁsaid that the application made the field superintendent nervous so they sent him out to talk to 
us.ﬂ Although Bornsheuer™s testimony does not attribute such a 
statement to Robinson, it does not expressly contradict Smith™s 
version.  As already noted, Robinson did not testify.  Based on 

my observations of the witnesses, and the absence of any evi-
dence to call into question Smith™s testimony on this point, I 
credit his testimony. 
Robinson invited Smith and Bornsheuer to accompany him 
to a back office.  According to Smith, Robinson ﬁexplained that he was either a contractor or worked for a union contractor in 
the Washington D.C.ŠVirginia area.  He was explaining how 
he enjoyed working for ‚em because of how the benefit pack-
ages were structured he didn™t have to worry it, the availability 
of the manpower, the quality of the work that they did.ﬂ 
Bornsheuer™s testimony differs
 from Smith™s in one signifi-cant way.  Bornsheuer attributed to Robinson a statement sug-
gesting that Robinson™s superiors might have negative feelings 
towards unions.  Bornsheuer testified:  ﬁWe discussed the fact 
that Mr. Robinson had been working with a contractor in Wash-
ington, D.C., he was familiar with
 the union electricians, he felt they were, there was never any problem with their work,  he 
was very satisfied with union work,  he had no trouble with 
union employees but the person he worked for did not care for 
unions.ﬂ Unlike Bornsheuer, Smith did not attribute to Robinson a 
statement that the person he worked for did not care for unions. 

Again, based upon my observations
 of the witnesses and the absence of evidence which contradicts Bornsheuer on this 

point, I credit Bornsheuer™s testimony. 
Both Bornsheuer and Smith agree upon another significant 
fact.  At no time during this 
conversation with Robinson did they discuss their applications
 for employment with Respon-
dent.  For example, counsel for the General Counsel asked Smith the following: 
 Q  In listening to you, sir, I haven™t heard anything men-
tioned regarding the fact that you had filed an application 
and were seeking employment
.  Was that something dis-
cussed between yourself and Mr. Robinson with  Mr. 
Bornsheuer present. 
 A  There was no discussion about work or employment at 

Tejas.  The General Counsel asked Bornsheuer a similar question 
and got a similar answer: 
 Q  Did Mr. Robinson talk to you about that subject at all? 
A  No he did not.  In essence, Smith and Bornsheuer talked to Robinson about 
the benefits of being a union employer.  Smith went to his car 
and returned with a copy of the working agreement between 
unionized electrical contractors and the Union.  Smith also told 
Robinson about an ﬁintermediate journeyman programﬂ that 
would help Respondent to be competitive. 
In examining this testimony, 
I note that Respondent is an employer in the construction i
ndustry.  Thus, under Section 8(f) 
of the Act, it would be lawful for union representatives to dis-
cuss with the Respondent the possibility of entering into a pre-
hire agreement with the Union.  In that context, Smith™s ﬁsales 
pitchﬂ to Robinson, that the Respondent should become a union 
employer, appears quite plausible. 
After that discussion, the meeting ended.  As already noted, 
the subject of the job applications did not arise. The Government contends that Respondent had imbued Rob-
inson with the apparent authority to act as its agent.   
In Shen Automotive Dealership Group, 321 NLRB 586 
(1996), the Board adopted in relevant part the administrative 
law judge™s decision, which quoted as follows from 
Service 
Employees Local 87 (West Bay Maintenance)
, 291 NLRB 82 (1988):  Apparent authority is created through a manifestation by 
the principal to a third party that supplies a reasonable ba-
sis for the latter to believe that the principal has authorized 
the alleged agent to do the act in question.  
NLRB v. 
Donkin™s Inn, 532 F.2d 138, 141 (9th Cir. 1976); 
Alliance Rubber Co., 286 NLRB 645, 646 fn. 4 (1987).  Thus, ei-
ther the principal must intend to cause the third person to 
believe that the agent is authorized to act for him, or the 
principal should realize that this conduct is likely to create 
such belief.  Restatement 2d, Agency § 27 (1958, Com-
ment).  Two conditions, therefore, must be created:  (1) 
there must be some manifestation by the principal to a 
third party, and (2) the third party must believe that the ex-
tent of the authority granted to the agent encompasses the 
contemplated activity. 
 To confer apparent authority on Robinson to act as its agent, 
Respondent must have made some manifestation to a third 
party.  Before deciding whether th
e record here establishes such 
a manifestation, it is helpful to
 clarify what does and does not 
constitute this kind of manifestation. 
In some circumstances, statements by members of manage-
ment can create the reasonable impression that management has 
authorized a particular person to speak on its behalf.  However, 
the General Counsel does not contend that any person in Re-
spondent™s management made any statement that Robinson had 
authority to speak on its behalf concerning the hiring process. 
Actions by a management offici
al also may establish that a 
person has apparent authority to act
 as management™s agent.  In GM Electrics
, 323 NLRB 125 (1997), the respondent™s owner 
was frequently out of the office and relied on his secretary to 

speak with job applicants and tell them about the respondent™s 
hiring needs.  The Board found this secretary to have apparent 

authority to act as the respondent™s agent. 
On the other hand, in 
Custom Top Soil, Inc., 327 NLRB 121 (1998), the bookkeeper had no regular role in the hiring process 
 TEJAS ELECTRICAL SERVICES 423and clearly indicated that she had no knowledge of manage-
ment™s hiring practices.  Reversing the judge, the Board found 
that this bookkeeper had no apparent authority to act as Re-
spondent™s agent. In the present case, the evidence fails to establish that man-
agement relied on Robinson to interview job applicants or tell 
them about Respondent™s hiring 
practices.  The only evidence 
to suggest that management had delegated this responsibility to 
Robinson comes from Robinson™s own words.  Specifically, 
Smith testified that Robinson ﬁsaid that the application made 
the field superintendent nervous so they sent him out to talk to 
us.ﬂ However, the putative agent™s own words do not constitute a 
ﬁmanifestation 
by the principal.ﬂ  (Emphasis added.)  A person 
cannot make himself an apparent 
agent simply by claiming that 

status, any more than a person can make himself a deputy sher-
iff simply by pinning a tin star on his shirt.  Before the acts of 
the selfŒproclaimed deputy may be attributed to the sheriff, the 
sheriff must have taken some action or made some statement 
which reasonably would lead others to believe the individual 
was acting with the sheriff™s permission.  Similarly, before the 
self-proclaimed agent™s words may be attributed to the princi-
pal, the principal, and not the se
lf-proclaimed agent, must have 
said or done something to lead others to believe that the agent 
was speaking on the principal™s behalf. Robinson™s own words do not constitute a ﬁmanifestation by 
the principalﬂ so I must look elsewhere for such a manifesta-
tion.  It is not clear that Robinson™s business card constitutes 
any statement by the principal concerning Robinson™s author-
ity.  Computers, laser printers
 and perforated card stock have made the printing of business cards easy and inexpensive.  I 

would hesitate to assume that
 a particular business card had 
been authorized by management when they can be created at 
home so readily. 
However, even assuming for the sake of argument that Rob-
inson™s business card represents a statement by management 

concerning Robinson™s authority, the statement does not create 
the impression that Robinson was engaged in the hiring process 
or that Respondent had authorized Robinson to speak about it 

with job applicants.  The busin
ess card identifies Robinson as the ﬁDirector of Estimating.ﬂ  An estimator commonly calcu-
lates how much a contractor should bid on a project, or offer to 
charge for it.  That function has little apparent connection to the 
hiring process. Arguably, Respondent™s appearance in the reception area, 
while holding the job applications, might constitute some indi-
cation that management had authorized him to deal with appli-
cants concerning matters related to hiring.  But again, these 
actions originate with Robinson, not with higher management.  
They hardly constitute a manifestation 
by the principal. It may be argued that manageme
nt would be unlikely to let 
an unauthorized person wander its halls, pick up job applica-
tions and talk to applicants about them.  Thus, it might be rea-son to infer, from Robinson™s pr
esence in the offices, that he 
had authority to be there and to perform the function he was 
performing.   As stated in 
Kosher Plaza Supermarket, 313 NLRB 74, 85 (1983), ﬁan employer can be responsible for the 

conduct of an employee, as an agent, where under all the cir-
cumstances the employees woul
d reasonably believe that the 
individual was reflecting compan
y policy and acting on behalf 
of management.ﬂ Even if we assume that Robinson had authority to be on the 
Respondent™s premises and to 
do what he was doing, we still have to look at what he was doing.  There is no evidence that 
Robinson spoke with any job seekers about their applications or 
about the hiring process.  To the contrary, both Smith and 
Bornsheuer testified that Robinson did not discuss their job 
applications.  I cannot infer from Robinson™s actions any au-
thority to do something which 
he did not do. The General Counsel bears the burden of proving that Robinson acted with 
apparent authority from management.  The evidence fails to 
carry this burden.  Therefore, I will not attribute Robinson™s 
statements to the Respondent. Although I do not attribute Robinson™s statements to Re-
spondent, even if I did so, the statements would not establish that animus tainted the hiring process.  According to Smith, 
Robinson ﬁsaid that the application made the field superinten-
dent nervous so they sent him out
 to talk to us.ﬂ  A statement that an application made a superintendent ﬁnervousﬂ falls short of establishing that animus would taint the hiring process. Bornsheuer testified that Robinson told them ﬁhe had no 
trouble with union employees but the person he worked for did 
not care for unions.ﬂ  A statement that an employer does not 
care for unions does not signify that the employer will dis-
criminate against them in violation of the law.  Indeed, a person 
may not care for many things the law requires, such as paying 
taxes, but distaste does not equal disobedience.  Likewise, an expression of distaste does not, by
 itself, connote an intent to disobey. 
Section 8(c) of the Act states that ﬁThe expressing of any 
views, argument, or opinion, 
or the dissemination thereof, whether in written, printed, graphic, or visual form, shall not 
constitute or be evidence of an unfair labor practice under any 
of the provisions of this Act, if such expression contains no threat of reprisal or force or promise of benefit.ﬂ 
I conclude that the statement 
that Robinson™s boss ﬁdoes not 
care for unionsﬂ is a statement of
 opinion, and that it contains 
no threat of reprisal or force or promise of benefit.  Similarly, a 
statement that a particular app
lication made a superintendent 
ﬁnervousﬂ constitutes a statement of opinion which contains no 
threat of reprisal or force or promise of benefit. 
In sum, even if Robinson were considered to be manage-
ment™s agent, his statements do not establish that animus 
tainted the hiring process. For all these reasons, I find that the Government has not proven that Respondent failed to hire Smith and Bornsheuer in 
violation of Section 8(a)(3) and (1), and therefore recommend that these allegations be dismissed. The Refusal-to-Consider Allegations Complaint paragraphs 8 and 9 also allege that since on or 
about February 12, 2001, Respondent has refused to consider 
Smith and Bornsheuer for employment because they formed, 
joined, or assisted the Union and engaged in concerted activi-
ties and to discourage others from engaging in these activities. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 424As already noted, the Board held in 
FES that for refusalŒtoŒconsider allegations, the Governme
nt must show, as part of its caseŒinŒchief, that the employer excluded applicants from a 
hiring process, and that antiunion animus contributed to the 
decision not to consider the a
pplicants for employment.  See 
FES, 331 NLRB 9, 15 (2000). Once these elements are estab-lished, the burden will shift to the Respondent to show that it would not have considered the applicants even in the absence 
of their union activity or affiliation.
  The evidence here does not establish that Respondent ex-
cluded Smith or Bornsheuer from the hiring process.  To the 
contrary, it is uncontradicted that Respondent accepted the job 
applications filed by these indivi
duals.  The record fails to es-
tablish that Respondent excluded 
these applicants from the pool under consideration. For reasons already discussed, the record also fails to estab-
lish that antiunion animus tainted the selection process.  In 
these circumstances I find that the Government has not proven 
the necessary elements.  Therefore, I recommend that the Board 
dismiss these allegations. 
CONCLUSION For the reasons discussed, I find that a preponderance of the 
evidence does not establish the unfair labor practice allegations 

raised by the complaint.  Therefore, I recommend that the 
Board dismiss the complaint in its entirety. 
When the transcript of this proceeding has been prepared, I 
will issue a certification which attaches as an appendix the 
portion of the transcript reporting this bench decision. This 
Certification also will include provisions relating to the find-ings of fact, conclusions of law, and Order.  When that certifi-
cation is served upon the parties, the time period for filing an 
appeal will begin to run. The hearing is closed. 
141 P R O C E E D I N G S THE COURT:  This is a bench decision in a case of Tejas 
Electrical Services, Inc., which I will call the Respondent, and 
International Brotherhood of Electrical Workers Local Union 
No. 716, which I will call the Charging Party or the Union.  
The case number is 16ŒCAŒ20937.  
This decision is issued pursuant to section 102.35A10 in section 102.45 in the Boards 

Rules and Regulations.   I find that a preponderance of the evidence does not  estab-lish that Respondent discriminated 
against two job applicants in the manner described in the complaint and recommend that the 

complaint be dismissed.   
Procedural history:  This 
case began on February 21, 2001, 
when the Charging Party filed its 
initial charge in this proceed-
ing.  In April 2001, after investigation of the charge, the re-

gional director of Region 16 of the National Labor Relations 
Board issued a complaint and notice of hearing, which I will 
call the complaint.  In issuing this complaint, the [R]egional 
[D]irector acted on behalf of the General Counsel of the Board, 
whom I will refer to as the General Counsel or as the Govern-
ment.   
Admitted allegations:  Respondent filed a timely answer to 
the complaint.  Based upon admissions in this answer, I find 
that the Government has proven the allegations in 142 complaint paragraphs 1, 2, 3, 4, and 5.  More specifically, I find 
that at all material times Respondent has been an employer 
engaged in commerce within the meaning of [S]ection 226 and 

7 of the [A]ct, and Charging Party has been a labor organiza-
tion within the meaning of 
[S]ection 25 of the [A]ct. 
Unfair labor practice allegations:  Complaint paragraphs 8 
and 9 allege that since on or about February 12, 2001, Respon-
dent has refused to consider and/or hire two job applicants, Jack 
Smith and Jack Bornsheuer, because they formed, joined, or 
assisted the Union and engaged in concerted activities and to discourage employees from engaging in these activities.  Re-

spondent denies these allegations.   The record establishes that on February 12, 2001, four per-
sons affiliated with the Union applied for work at the Respon-
dent™s office.  Two of these i
ndividuals, Smith and Bornsheuer, submitted applications which revealed their relationship with 
the Union.  The other two, Gordon Casey and Ray Rath, sub-
mitted applications which did not
 disclose their union affilia-tion.  Respondent hired Casey a
nd Rath in February 2001.  It 
hired other applicants in the period March through July 2001.  
However, Bornsheuer never received a job offer from Respon-
dent.  Smith did not receive such an offer until October 2001.   
The FES standard:  To evaluate these allegations, I will fol-
low the framework established by the [B]oard and 
FES, a  143 [D]ivision of [Thermo P]ower, 331 NLRB [9 (2000)].  In that 

case, the [B]oard stated that to prove a refusal-to-hire the Gen-
eral Counsel must first establish the following.  One, that the 
Respondent was hiring or had concre
te plans to hire at the time of the alleged unlawful conduct.  Two, that the applicants had 
experience or training relevant to the announced or generally 
known requirements of the positions for hire or the alternative 
that they employer has not adhered uniformally [sic] to such 
requirements by that the require
ments were themselves pretex-
tual or were applied as a pretex
t for discrimination.  And three, 
that anti-union animus contributed to the decision not to hire 
the applicants. 
Once these elements were esta
blished the [B]oard will then 
shift to the Respondent to show that it would not have hired the 
applicants even in absence of their union activity or affiliation.  
If the Government meets its burden and the Respondent fails to 
show that it would have made the same hiring decisions even in 

the absence of union activity or affiliation, then a violation of 

[S}ection 883 has been established. With respect to refusal to consider allegations, the [B]oard 
held in FES that the Government must 
show, as part of its case and chief, that the employer excluded applicants from a hiring 

process and that anti-union animus contributed to the decision 
not to consider the applican
ts for employment.  See  
144 FES, a [D]ivision of [Thermo P]ower
, 331 NLRB [9 (2000)].  
Once these elements are establis
hed the burden will shift to the  TEJAS ELECTRICAL SERVICES 425Respondent to show that it woul
d not have considered appli-cants even in the absence of their union activity or affiliation.  
See also 
Konawa Stone Company, Inc. 334 NLRB [119], June 
6th, 2001. The refusal-to-hire allegations:  The General Counsel has es-
tablished the first FES element.  The record clearly establishes 
that Respondent was hiring employees on February 12, 2001.  
On that date [it] had hired at least two workers, Rath and Ca-
sey.  The next six months it hire
d at least five other employees.  
The Government also has established the second 
FES element.  
Both Casey andŒŒboth Smith and Bornsheuer were fully quali-
fied journeyman electricians.  The General Counsel has not 
proven the third FES element, that anti-union animus contrib-
uted to the decision not to hire the applicants.  To make such a 
showing, the Government relies on two types of evidence.  
First, it argues that such animus
 may be inferred from the hiring 
pattern itself.  Second, it cont
ends that a person named David Robinson possessed apparent authority to act as Respondent™s 
agent and that Respondent made statements which reflect ani-
musŒŒand that Robinson made statements which reflect animus 
in the hiring process. In appropriate cases, an infere
nce of animus may be drawn 
from evidence which includes a hiring pattern suggesting  145 disparate treatment.  The board significantly noted in 
FES quote, ﬁIn most cases where 883 violations are found, the con-
clusion is inferred from all of 
the circumstances.  We know of no case whichŒŒthis approach and we would not abandon it,ﬂ end quote.   Here the General Counsel has presented evidence which, in 
some ways, resembles a scientific
 experiment.  Four individuals applied for employment.  The two applicants who did not dis-

close their union affiliation were hired right away, but the two 
applicants who did disclose their union affiliation did not re-
ceive such prompt offers of employment.  If the two applicants 
hired by Respondent are considered
, in scientific terms, to be controls then results suggest 
a strong correlation between dis-closure of union affiliation and not.  The Respondent contends 
that this experiment is flawed. 
 It argues that Houston area ofŒŒ
contractors knew that one of the employees that did hire on 
February 12, 2001, Ray Rath, was 
affiliated with the Union.  
However, the Respondent did not present evidence that this 

management was aware of Rath™s union affiliation on the day 
he applied for work. The experience may in [sic] imperfect in another way.  The 
evidence does not establish that Respondent had more than two 
openings to fill on February 12th, 2001, or that it hired more 
than two applicants.  If the two individuals hired on February  
146 12th, 2001, Rath and Casey, a
pplied before Smith and Born-sheuer then this priority demonstration non-discriminatory  
reason for hiring them rather than the latter two applicants. Smith testified that he and Bornsheuer arrived at the Re-
spondent™s offices before Rath and Casey, but this testimony 
must be examined carefully because it is not based upon first 
hand observations.  Smith did not 
testify that he was waiting at 
Respondent™s offices and saw Rath or Casey walk in.  Indeed 
the record does not indicate that either Smith or Bornsheuer 
saw Rath or Casey that day at
 Respondent™s offices.  Rather Smith bases his conclusion that 
he and Bornsheuer arrived at the offices before Rath and Casey on conversations he had later 
with those two applicants.  But 
when Rath and Casey testified, 
they did not provide information which would support the con-
clusion Smith drew.  Either they told Smith something different 
from their testimony or else Sm
ith drew an unwarranted con-clusion from what they said to him. 
Both Smith and Bornsheuer testified that they arrived at Re-
spondent™s offices about ten a.m.
 on February 12, 2001.  Casey 
testified that he arrived some
 time between ten and 10:30 a.m. on that date.  That testimony is
 consistent with Smith™s claim 
that he and Bornsheuer arrived first but it not rule out the oppo-
site possibility. 
Additionally, it seems possible th
at one of more of the wit-nesses may have been mistaken
 about the time of arrival. 147 If all of them arrived at the stated times it would appear 
rather likely for Smith and Bornsheuer to have seen Casey at  
some point, but they did not.  In
 these circumstances, I am not 
convinced that the witnesses recall their times of arrival with 
sufficient certainty to establish 
which of them arrived first. Rath™s testimony is even le
ss certain.  Although his applica-
tion is dated February 12, 2001,
 Rath expressed some uncer-tainty regarding the date he vi
sited Respondent™s offices.  He testified that it was in, quote, ﬁearly February,ﬂ end quote.   
In sum, the fact that Respondent offered employment to the 
two applicants who did not iden
tify themselves with the Union 
but did not offer employment to the two applicants who did 
disclose their union affiliation certainly creates some suspicion.  
It is, indeed, a factor to be considered.  However, I do not be-
lieve that this factor, standing alone, is sufficient to prove by a 
preponderance of the evidence that animus entered into the 
hiring process.  In reaching this conclusion that this evidence, 
which might be called statistical evidence, is insufficient by 
itself to establish.  I am mindful of the [B]oard™s recent deci-
sion in WDDW Commercial Systems and Investments, Inc.,
 dba Aztec Electric Company Contractors Labor Pools, Inc., 335 NLRB [260], August 25, 2001.  In that case, the [B]oard found 
unlawful an  148 employer™s rule that it would 
not hire job applicants whose prior wage rates were thirty pe
rcent or more above the wage 
rates offered by the hiring employer.  Citing 
NLRB v. Great 

Dane [Trailers],
 388 U.S. 26 (1967), the [B]oard found this 
rule was inherently destructive of employee rights.  The 
[B]oard analogized his theory to a disparate impact theory un-
der Title of the Civil Rights Act of 1964.  Under a disparate 
impact theory, policies which are fair on their face may be 
deemed unlawful if they discriminate in operation. 
It might be possible to extend the disparate impact principle 
to a situation such as presented in the present case where statis-
tical evidence show that an em
ployer did not hire two overt 
union adherents but did hire ot
hers including two applicants  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 426who did not reveal their affiliation with the Union.  But in this 
case, unlike 
WDDW, the evidence does not show that the Re-
spondent was following any particular rule or practice in this 

hiring which might account for such an outcome.  EvidenceŒŒ
and some evidence that a particular rule or practice, which rea-
sonably would have a disparate 
impact on union adherents, I do not believe it would be appropriate to apply a 
Great Dane [Trailers] 
rationale here. Moreover, I do not feel comfortable relying solely upon the 
statistical evidence as a basis upon which to infer animus.  InŒŒ
Inc., 333 NLRB [427] February 27, 2001, the [B]oard relied in 
part on statistical data to find that an  149 employer™s hiring preferences, 
policies, and procedures dis-
criminated against applicants 
affiliated with the Union and, thereby, violated the act.  However, the [B]oard also stated, 

quote, ﬁwe believe that the evidence, quite apart from the statis-
tical data, supports the violations.  The statistical data showsŒŒthe statistical data show the predictable consequences of that 
discrimination,ﬂ end quote. The statistical evidence in the present case certainly might 
bolster other evidence of unlawful intent, but considered by 
itself I do not believe the statistical evidence here constitutes a 
preponderance of the evidence sufficient to carry the Govern-
ment™s burden of proof.   The Government also relies upon statements which two wit-
nesses contribute to David E. Robinson.  The complaints al-
leges that Robinson is Respondent™s supervisor and agent.  
Respondent denies this allegation.  Therefore, before I may 
consider whether the statements in question are evidence that 
Respondent harbored animus I first must determine whether  
these statements may be imputed
 to Respondent.  The General Counsel bears the burden of proving that RespondentŒŒthat 

Robinson is Respondent™s supervisor and/or agent.  The record fails to establish that Respondent 
was a supervisor.  It also fails to establish that Respondent imbued Robinson with actual au-thority to serve as his agent.  
However, the Government further contends that Robinson had apparent authority to act  
150 as Respondent™s agent. Before examining whether or not Robinson was Respon-
dent™s agent, I will summarize his encounter with Smith and 
Bornsheuer on February 12, 2001.  Robinson did not testify at 
the hearing.  Smith and Bornsheuer gave similar accounts to 
their encounter with Robinson.  When Smith and Bornsheuer arrived at Respondent™s offices on that date, they told the recep-
tionist they wanted to apply for work and the receptionist gave 

them job application forms to complete. After doing so they 
returned the forms to the receptionist.  A little later, Robinson 
appeared in the receptionist ar
ea.  According to Smith, when 
Robinson came to the receptionist area he was holding applica-
tions which Smith and Bornsheuer had given to the reception-
ist.  Robinson gave Smith a car
d which identified Robinson as, quote, ﬁdirector of estimating,ﬂ end quote, for Tejas Electrical Services, Inc.  According to Smith, Robinson, quote, ﬁsaid that 
the application made the field superintendent nervous so they 
sent him out to talk to us,ﬂ end quote.   Although Bornsheuer™s testimony does not attribute such a 
statement to Robinson, it does not expressly contradict Smith™s 
version.  As already noted, Robinson did not testify.  Based on 
my observations of the witnesses and the absence of any evi-
dence to call on to question Smith™s testimony on this point, I 
credit his testimony. 
151 Robinson invited Smith and Bornsheuer to accompany him 
to a back office.  According 
to Smith, Robinson, quote, ﬁEx-plained that he was either a contractor or worked for a union 
contractor in the Washington, D.C., Virginia area.  He was 
explaining how he enjoyed working for them because of how 
the benefit packages were structured.  He didn™t have to worry. 
The availability of the man power, the quality of the work that 
they did,ﬂ end quote. 
Bornsheuer™s testimony differs
 from Smith™s in one signifi-cant way.  Bornsheuer attributed to Robinson a statement sug-
gesting that Robinson™s supervis
ors might have negative feel-ings towards unions.  Bornsheuer testified that, quote, ﬁWe 

discussed the fact that Mr. Robinson had been working with a 
contractor in Washington, D.C. 
 He was familiar with the Un-
ion electricians.  He felt they
 wereŒŒthere was never any prob-
lem with their work.  He was very satisfied with union work.  
He had no trouble with union employees but the person he 
worked for did not care for unions,ﬂ end quote.  Unlike Born-
sheuer, Smith did not attribute to Robinson a statement that the 
person he worked for did not care for unions.  Again, based 
upon my observations of the witnesses and the absence of evi-
dence which contradicts Bornsheuer on this point, I credit 
Bornsheuer™s testimony. 
Both Bornsheuer and Smith agree upon another significant 
fact.  At no time during this conversation with  152 Robinson did they discuss their 
applications for employment 
with Respondent.  For example, counsel for the General Coun-
sel asks Smith the following.  Ques
tion:  In listening to you, sir, 
I haven™t heard anything mentioned regarding the fact that you 
had filed an application and were seeking employment.  Was 
that something discussed between yourself and Mr. Robinson 
with Mr. Bornsheuer present?  Answer:  There was no discus-
sion about work or employment at
 Tejas.  The General Counsel asked Bornsheuer a similar ques
tion and got a similar answer. Question:  Did Mr. Robinson talk to you about that subject at 
all?  Answer:  No.  He did not. 
In essence, Smith and Bornsheuer talked to Robinson about 
the benefits of being a union employer.  Smith went to his car 
and returned with a copy of the working agreement between 
unionized electrical contractors and the Union.  Smith also told 
Robinson about an, quote ﬁintermediate journeyman program,ﬂ 
end quote, that would help Respondent to be competitive.  In 
examining this testimony, I not
e that Respondent as an em-
ployer in the construction industry.  Thus, under [S]ection 8F of 
the Act, it would be lawful for 
union representatives to discuss with the Respondent the possibility of entering into a pre-hire 
 TEJAS ELECTRICAL SERVICES 427agreement with the Union.  In that context, Smith™s sales pitch 
to Robinson that the Respondent should become a union em-
ployer appears quite possible. 
After that discussion, the meeting ended.  As already  
153 noted, the subject of the job applications did not arise.  The 
Government contends that 
Respondent had imbued Robinson with the apparent authority 
to act as its agent.  In 
Shin Automo-tive Dealership Group, 321 NLRB 586, 1996, the [B]oard 
adopted in relevant part the ad
ministrative law judge™s decision, which quoted as follows from service employees Local 87, 
Lessbay Maintenance, 291 NLRB 82, 1988.  Apparent author-
ity is created through a manifestation by the principal through a 
third party that supplies a reasonable basis for the latter to be-
lieve that the principal has authorized the alleged agent to do 
the act in question.  
NLRB v.
 Dawkins Inn, 532 F.2d 138, 141, (9th Circuit 1976).  
Alliance Rubber Company, 286 NLRB 645, 646 fn. 4, 1987.  Thus, either the principal must intend to cause 
the third person to believe that the agent is authorized to act for 
him or the principal should realize that this conduct is likely to 

create such belief.  Restatement Second Agency, section 27, 
1958 comment.  Two conditions, therefore, must be created.  

One, there must be some manife
station by the principal to a 
third party. And two, the third party must believe that the extent 
of the authority granted to the agent encompasses the contem-
plated activity, end quote.  To confer apparent authority on 
Robinson to act as its agent, Re
spondent must have made some manifestation to a third party.  Before deciding whether the 
record here establishes such a 
manifestation it is helpful to  
154 clarify what does and does not c
onstitute this kind of  manifes-
tation.   In some circumstances, statements by members of manage-
ment can create the reasonable impression that management has 
authorized a particular person to speak on its behalf.  However, 
the General Counsel does not contend that any person in 
Respondent™s management made any statement that 
Respondent had authority to speak on its behalf concerning the 

hiring process.  Actions by a 
management official also may 
establish that a person has apparent authority to act as 

management™s agent.  In GM Electric™s,
 323 NLRB 125, 1997, the Respondent™s owner was frequently out of the office and 

relied on a secretary to speak with
 job applicants and tell them 
about the Respondent™s hiring needs.  The [B]oard found this 

secretary to have apparent aut
hority to act a
s the Respondent™s agent.  On the other hand, in Custom Top Soil, Inc., 327 NLRB 121, 1998, the bookkeeper had no regular role in the hiring process 
and clearly indicated that she had no knowledge of manage-
ment™s hiring practices.  Reversing the judge, the [B]oard found 
that this bookkeeper had no apparent authority to act as Re-
spondent™s agent.  In the present case, the evidence fails to 
establish that management relie
d on Robinson to interview job 
applicants or tell them about 
Respondent™s hiring practices.  
The only evidence to suggest that management had  
155 delegated this responsibility to Robinson comes from Robin-
son™s own words.  Specifically, 
Smith testified that Robinson, 
quote, ﬁSaid that the application made the field superintendent nervous so they sent him out to talk to us,ﬂ end quote. 
However, the putative agents own words do not constitute a 
manifestation by the principal.
  A person cannot make himself an apparent agent simply by claiming that status any more than 

a person can make himself deputy sheriff simply by pinning a 
tin star on his shirt.  Before the acts of the self-proclaimed dep-
uty may be attributed to the sher
iff, the sheriff must have taken some action or made some st
atement which reasonably would 
lead others to believe the individual was acting with the sher-
iff™s permission.  Similarly, be
fore the self-proclaimed agent™s 
words may be attributed to the principal, the principal and not 
the self-proclaimed agent, must 
have said or done something to lead others to believe that the agent was speaking on the princi-

pal™s behalf. Respondent™sŒŒRobinson™s only wo
rds do not constitute a, quote, ﬁmanifestation by the principal,ﬂ end quote, so I must 
look elsewhere for such a manifestation.  It is not clear that 
Robinson™s business card constitutes any statement by the prin-
cipal concerning Robinson™s authority.  Computers, laser print-
ers, and perforated card stock have made the printing of busi-
ness cards easy and inexpensive.
  I would hesitate to  156 assume that a particular business card had been authorized by 

management when they can be created at home so readily.   
However, even assuming for the sake of argument that Rob-
inson™s business card represents a statement by management 
concerning Robinson™s authority, the statement does not create 
the impression that Robinson was engaged in the hiring process 
or that Respondent had authorized Robinson to speak about it 
with job applicants.  The busin
ess card identifies Robinson as the quote, ﬁdirector of estimati
ng,ﬂ end quote.  An estimator commonly calculates how much a contractor should bid on a 
project or offer to charge for it.  That function has little appar-
ent connection to the hiring process.  Arguably, Respondent™s 
appearance in the reception area while holding the job applica-

tions might constitute some indication that management had 
authorized him to deal with applicants concerning matters re-
lated to hiring.  But again, th
ese actions originate with Robin-
son not with higher management.  They hardly constitute a 

manifestation by the principal. 
It may be argued that manageme
nt would be unlikely to let 
an unauthorized person to wander its halls, pick up job applica-tions, and talk to applicants about them.  Thus, it might be rea-
sonable to infer from Robinson™s presence in the offices that he 
wasŒŒthat he had authority to be there and to perform the func-
tion he was performing.  As stated inŒŒ[Kosher Plaza] Super-
market
, 313 NLRB 74, 85, 1983, quote, ﬁAn employer can be  
157 responsible for the conduct of an employee as an agent.  For 
under all the circumstances the employees would reasonably 
believe that the individual wa
s reflecting company policy and 
acting on behalf of management,ﬂ end quote.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 428Even if we assume that Robinson had the authority to be on 
the Respondent™s premises and to do what he was doing, we 
still have to look at what he was doing.  There is no evidence 
that Robinson spoke with any job seekers about their applica-
tions or about the hiring process.  To the contrary, both Smith 
and Bornsheuer testified that Robinson did not discuss their job 
applications.  I cannot infer from Robinson™s actions any au-
thority to do something which 
he did not do.  The General Counsel bears the burden of proving that Robinson acted with 

apparent authority for management.  The evidence fails to carry 
this burden.  Therefore, I will not attribute Robinson™s state-
ments to the Respondent. Although I do not attribute Robinson™s statements to Re-
spondent, even if I did so the 
statements would not establish that animus tainted the hiring process.  According to Smith, 
Robinson, quote, ﬁSaid that the application made the field su-perintendent nervous so they sent
 him out to talk to us,ﬂ end 
quote.  A statement that an application made a superintendent 
nervous falls short of establishing that animus would taint the 
hiring process.  Bornsheuer tes
tified that Robinson told them, 
quote, ﬁhe had no trouble with union  158 employees but the person he worked for did not care for un-

ionsﬂ, end quote.  A statement that an employer does not care 
for unions does not signify that the employer will discriminate 
against them in violation of the law.  Indeed, a person may not 
care for many things the law requi
res, such as paying taxes, but 
this case does not equal disobedi
ence.  Likewise, an expression 
of distaste does not, by itself, connote an intent to disobey. 
Section 8C of the Acts states 
that, quote, ﬁThe expressing of any views, argument, or opinion or the dissemination thereof, 

whether in written, printed, graphic, or visual form, shall not 
constitute or be evidence of an unfair labor practice under any 
of the provisions of this Act.  If such expression contains no 
threat of reprisal or force or promise of benefit,ﬂ end quote.  I 
conclude that the statement that Robinson™s boss, quote, ﬁdoes 
not care for unionsﬂ, end quote, is a statement of opinion and 

that it contains no threat of reprisal or force or promise of bene-
fit.  Similarly, a statement that a particular application made a 

superintendent nervous constitutes a statement of opinion 
which contains no threat of reprisal or force or promise of bene-

fit. In sum, even if Robinson would be considered to be man-
agement™s agent, these statements do not establish that animus 
tainted the hiring process.  For all those reasons, I  159 find that the government has not
 proven that Respondent failed to hire Smith and Bornsheuer in violation of Section 8831 and, therefore, recommend that thes
e allegations be dismissed. The refusal to consider allegations:  Complaint paragraphs 8 
and 9 also allege that since on or about February 12th, 2001, 
Respondent has refused to consider Smith and Bornsheuer for 
employment because they formed, joined, or assisted the Union 
and engaged in concerted activ
ities and to discourage others from engaging in these activities.  As already noted, the 

[B]oard held an 
FES that for refusal to consider allegations, the Government must show as part of its case and chief that the 
employer excluded applicants from a hiring process and that 
anti-union animus contributed to 
the decision not to consider the applicants for employment.  See  
FES, a [D]ivision of 
[Thermo P]ower
, 221 NLRB [129 (1975)].  Once these ele-
ments are established, the burden will shift to the Respondent to 

show that it would not have cons
idered the applicants even in 
the absence of their union activity or affiliation. 
The evidence here does not establish that Respondent ex-
cluded Smith or Bornsheuer from the hiring process.  To the 
contrary, it is uncontradicted that Respondent accepted the job 
applications filed by these indivi
duals.  The record fails to es-
tablish that Respondent excluded 
these applicants from the pool under consideration.  For reasons already discussed, 
160 the record also fails to estab
lish that anti-union animus tainted 
the selection process.  In these circumstances, I™ve find that the 
Government has not proven the necessary elements.  Therefore, 
I recommend that the Board dismiss these allegations. 
Conclusion:  For the reasons discussed, I find that a prepon-
derance of the evidence does not 
establish the unfair labor prac-tice allegations raised by the complaint.  Therefore, recommend 
that the Board dismiss the complaint in its entirety.  When the 
transcript of this proceeding has been prepared, I will issue a 
certification which attaches as an appendix the portion of the 
transcript reporting this bench decision.  This certification also 
will include provisions relating to a findings of fact, conclu-
sions, and order.  When that certification is served upon the parties the time period for filing an appeal will begin to run. 
The hearing is closed.  Off the record.  (Whereupon, the pro-
ceedings were concluded at 9:31 a.m., October 30, 2001.) 
161 CERTIFICATE This is to certify that the attached proceedings before the Na-
tional Labor Relations Board, Ft. Worth Region, Region 16,      Case Name:  Tejas Electrical Services, Inc. 
Case No.:  16ŒCAŒ20937 Location:  Houston, Texas Date Held:  October 30, 2001  was held according to the record, 
and that this is the original, 
complete, and true and accurate transcript that has been com-
pared to the reporting or recording, accomplished at the hear-
ing, that the exhibit files have been checked for completeness 
and no exhibits received in evidence or in the rejected exhibit 
files are missing, unless otherwise stated. 
________________          ______________________________ DATE                             CONTRACTOR 